DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-23 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/809558 filed 2/22/2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/17/2020, 8/10/2020, 12/9/2020, 


Claim Rejections
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahindra (US Pub. 2017/0085628) in view of Hao (US Pub. 2010/0322255).
With respect to Claim 1, Mahindra teaches a method for establishing a plurality of virtual service networks over a plurality of datacenters, the method comprising: configuring, for each virtual service network of the plurality of virtual service networks, (para. 50; service chains, which are sets of functions applied to flows, which are service networks.)
a set of machines distributed across the plurality of datacenters (Fig. 6, paras. 89-91, 109; broker and controller coordinates resources in pool of data centers. Fig. 7, para. 110; plurality of machines running VMs for providing services.)
to implement an ordered set of network services for the virtual service network; (Fig. 6, para. 89-91,109; broker and controller coordinates resource allocation across a pool of data centers. Para. 93-95; multiple services being provided by multiple virtual machines.)
and configuring a plurality of service network selectors executing within the plurality of datacenters to receive a data message, (para. 109; controller orders broker to configure the SGWc/PDN-GW to select which services are done locally versus sent to a remote DC, which is selecting a service network.)
select one of the plurality of virtual service networks for the data message based on analysis of contents of the data message, (Fig. 7, paras. 113; a flow is classified to a service and a VM is selected for processing it.)
and transmit the data message to the machine implementing the first network service. (paras. 113-120; packet is encapsulated, transmitted to the appropriate machine, and then decapsulated.)
But Mahindra does not explicitly teach determine a location for a machine implementing a first network service.
Hao, however, does teach determine a location within the plurality of datacenters for a machine implementing a first network service of the ordered set of network services for the selected virtual service network, (Mahindra discloses scaling the number of VMs, see para. 57, and dynamically routes to VMs to perform a service, see Fig. 7, paras. 58, 113-120; a flow is classified to a service, a VM is selected for processing it and packets are transmitted to the machine. para. 90; broker updates with location of VMs. Examiner asserts that this suggests determining a location for a virtual machine in order to avoid inefficient routing, or may even inherently teach the limitation as the only way to implement a VM would be to determine a location for it in some manner. Consequently, Mahindra may anticipate or render obvious on its own. However, Mahindra does not explicitly teach determining a location for a VM, and to more explicitly teach, Examiner cites Hao, paras. 3, 66; Virtual machines are migrated to improve performance for the user. Paras. 38, 43-53; virtual machines are migrated within or between data centers, which is determining a location.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Mahindra with determining a location for a machine in order to optimize the service by minimizing user delays. (Hao, paras. 3, 66)

With respect to Claim 2, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein the plurality of datacenters comprises a plurality of public cloud datacenters. (para. 110; services may run over public clouds. See also para. 35; coupling over a public network.)

With respect to Claim 3, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein the plurality of datacenters comprises at least one public cloud datacenter (para. 110; services may run over public clouds. See also para. 35; coupling over a public network.)
and at least one private datacenter. (para. 49; user network and privacy protection via firewalls, which is a private network, and VPN, which is a private network. See also Fig. 7, paras. 110-111; offloading of a private network to a public network.)

With respect to Claim 4, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein the plurality of virtual service networks comprises at least (i) a first virtual service network comprising a first ordered set of network services implemented by a first set of machines operating in the plurality of datacenters and (ii) a second virtual service network comprising a second ordered set of network services implemented by a second set of machines operating in the plurality of datacenters. (paras. 50-51; Routing of a traffic flow to the VMs handling the appropriate service functions for the traffic. para. 110-111; System may assign a first service to a local datacenter and a second service to a remote DC. Fig. 7, paras. 112-120; a flow is classified and a VM is selected for processing it. The packet is then forwarded to another server for further processing if needed.)

With respect to Claim 5, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein the method is executed by a virtual service network controller, (para. 50; service chains, which are sets of functions applied to flows, which are service networks. Fig. 6, paras. 89-91; broker and controller coordinates resources in pool of data centers)
wherein: configuring a particular set of machines comprises providing configuration data for the set of machines to a first controller for instantiating at least one of virtual machines and containers on host computers in at least one of the datacenters; (paras. 89-91, 95; broker provides traffic data to controller, which uses it to provision VMs for services to meet demand. The traffic data is configuration data provided to a first controller.)
and configuring the plurality of service network selectors comprises providing configuration data for the service network selection operations to a second controller for configuring the service network selectors in at least one of the datacenters. (para. 109; broker configures the SGWc/PDN-GW to select which services are done locally versus sent to a remote DC, which is selecting a service network.)

With respect to Claim 6, modified Mahindra teaches the method of claim 5, and Mahindra also teaches wherein providing the configuration data for (i) the set of machines to the first controller and (ii) the service network selection operations to the second controller comprises providing virtual service network policies to an agent that executes in a particular datacenter, (paras. 26, 45, 47, 79; policy for flows and services such as QoS. Para. 90; brokers are in each datacenter. Para. 93; broker enforces the allocations and routing.)
wherein the agent translates the virtual service network policies into (i) data for the first controller to instantiate and configure the set of machines and (ii) data for the second controller to configure the service network selectors to perform the service network selection operations. (paras. 89-91, 95; broker provides traffic data to controller, including estimated current demand and average delays for a service, this is a translation into data for the first controller. Para. 91, 109; controller computes allocation and broker configures the SGWc/PDN-GW. This is a translation from controller data to SGWc/PDN-GW commands, which is data for the second controller to configure the service network selectors. It would have been obvious to one of ordinary skill prior to the effective filing date to have the broker translate commands so that the SGWc/PDN-GW are not required to understand the controller.)

With respect to Claim 7, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein (i) the data message is received at a particular service network selector from an external endpoint device (Figs. 2, 7 para. 45, 110-112; user device connects to eNodeB to SGWu before it reaches the PDN-GWu gateway for a network. PDN-GWu or egress nodes are internet gateways.)
and (ii) after processing by the ordered set of network services for the selected virtual service network, the data message is transmitted from the datacenters to a public network. (Figs. 2, 7, para. 45, 113, 124; PDN-GWu or egress nodes are internet gateways.)

With respect to Claim 8, modified Mahindra teaches the method of claim 7, and Mahindra also teaches wherein the particular service network selector executes in a first datacenter (Fig. 6, para. 89-90; SGWc/PDN-GW is in a data center.)
and receives data messages from external endpoint devices located within a first geographic range, (Figs. 2, 7 para. 45, 110-112; user device connects to eNodeB to SGWu before it reaches the PDN-GWu gateway for a network.)
wherein additional service network selectors execute in other datacenters and receive data messages from external endpoint devices located within a second geographic range. (Figs. 2, 7 para. 45, 110-112; user device connects to eNodeB to SGWu before it reaches the PDN-GWu gateway for a network. See also para. 54, 92, 111-112; although a remote datacenter can be used for offloading, generally a datacenter will service an eNodeB.)

With respect to Claim 9, modified Mahindra teaches the method of claim 1, and Mahindra also teaches wherein the data message is received at a particular service network selector executing on a particular host computer in a particular datacenter of the plurality of datacenters. (paras. 113-120; header used to direct the message to the proper VM performing the service, or a shim layer is used to forward a packet within a datacenter.)

With respect to Claim 10, modified Mahindra teaches the method of claim 9, and Mahindra also teaches wherein the data message is received from a data compute node that also executes on the particular host computer, (Fig. 7, para. 112; physical server can host multiple VMs. Para. 113-120; device routes packet to next VM. Because a single physical device may host multiple VMs, two neighboring VMs in a service chain may exist on the same device.)
wherein a set of additional service network selectors execute on additional host computers in the particular datacenter. (Fig. 7, paras. 119-120; following processing by the virtual machine, the shim layer performs routing to the same or different data center. Para. 112-113; either PDN-GWu, egress router, or shim layer can select a next VM.)

With respect to Claim 11, modified Mahindra teaches the method of claim 10, and Mahindra also teaches wherein the machine executing the first network service executes on an additional host computer in the particular datacenter, (Fig. 7, multiple host devices in a single datacenter. Further a datacenter suggests multiple host devices.)
and transmits the data message to the machine implementing the second network service. (paras. 113-120; packet is encapsulated, transmitted to the appropriate machine, and then decapsulated.)
and Hao also teaches wherein a service chaining module executing on the additional host computer determines a location within the plurality of datacenters for a machine implementing a second network service of the ordered set of network services for the selected virtual service network, (paras. 3, 66; Virtual machines are migrated to improve performance for the user. Paras. 38, 43-53; virtual machines are migrated within or between data centers, which is determining a location. See also Mahindra, Fig. 7, paras. 119-120; following processing by the virtual machine, the shim layer performs routing to the same or different data center.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 12, modified Mahindra teaches the method of claim 10, and Mahindra also teaches wherein the data compute node is a first data compute node that executes on a first host computer, wherein after processing by the ordered set of network services for the virtual service networks, the data message is transmitted to a second data compute node that executes on a second host computer in one of the datacenters. (paras. 113-120; packet is encapsulated, transmitted to the appropriate machine, and then decapsulated. Fig. 7; VMs on different hosts.)

With respect to Claim 13, modified Mahindra teaches the method of claim 12, and Mahindra also teaches wherein the first and second data compute nodes execute on host computers in two different private datacenters, (Fig. 7, para. 112; VMs on different host servers. Paras. 113-120; routing to another datacenter.
wherein at least a subset of the network services execute on host computers in at least one public datacenter. (para. 110; services may run over public clouds. See also para. 35; coupling over a public network.)

With respect to Claim 14, modified Mahindra teaches the method of claim 12, and Mahindra also teaches wherein: the particular service network selector is a first service network selector; a second service network selector executes on the second host computer; (Para. 112-113; either PDN-GWu, egress router, or shim layer can select a next VM.)
and the second service network selector stores data regarding the data message to use in selecting the same virtual service network for a return data message from the second data compute node. (para. 113; an entry is made for a flow so subsequent packets of the flow can be routed properly. Para. 45; data path to a UE is maintained as it moves across eNodeBs.)

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Mahindra also teaches a non-transitory machine readable medium storing a program which when executed by at least one processing unit establishes a plurality of virtual service networks over a plurality of datacenters, the program comprising sets of instructions for: (paras. 34, 130; processor connected to storage memory. Non-transitory computer readable medium can store data.)

With respect to Claim 16, it is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 19, it is substantially similar to Claims 7 and 8 together and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, it is substantially similar to Claims 9-11 together and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 21, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Mahindra also teaches a system comprising: a set of host computers operating in a plurality of datacenters; (Fig. 6, paras. 89-91, 109; broker and controller coordinates resources in pool of data centers. Fig. 7, para. 110; plurality of machines running VMs for providing services.)
and a computing device executing a virtual service network controller (Fig. 6, paras. 89-91, 109; broker and controller coordinates resources in pool of data centers)

With respect to Claim 22, it is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 23, it is substantially similar to Claim 7 and is rejected in the same manner, the same art and reasoning applying.



Remarks
	Examiner largely agrees with the International Search Report that Mahindra anticipates virtually all of the limitations of the claim set. The report found the subject matter of Claim 6 to be “implicit,” which would be insufficient for a 35 USC 102 rejection, but the issue is moot because Examiner generates a 103 rejection with respect to Claim 1 over the “determine a location [] for a machine implementing a first network service…” Examiner reads “determine a location” as setting a location to place a VM, which is different than performing an address lookup (which is apparently what the ISR Examiner determined it to mean). Mahindra is silent on that interpretation of the feature, though Examiner thinks that determining a location is inherent in scaling to place VMs (if one is going to place a VM, one must determine where the VM will be in some manner). Examiner notes for the record that if “determine a location” encompasses determining an address, that Mahindra would anticipate, see Mahindra paras. 113-120. Mindful that anticipation is the epitome of obviousness, to compact prosecution Examiner simply eschews a 102 rejection and instead fashions a 103 citing Hao in addition to Mahindra. An obviousness rejection allows for a feature to be implied or suggested by the prior art, and Examiner agrees that the subject matter of Claim 6 is implicit in the citations above.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449